UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6023


BILLY JUNIOR ARTIS,

                     Plaintiff - Appellant,

              v.

CAPTAIN WILLIAMS; LIEUTENANT KELLY; SERGEANT JACKSON;
OFFICER WAFFER; MS. WASHINGTON; ADMINISTRATOR DANIELS;
ASSISTANT SUPERINTENDENT COBB; WATSON GOODMAN, III; MS.
DAWSON; CAPTAIN MAY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-ct-03070-BO)


Submitted: March 30, 2017                                          Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Junior Artis, Appellant Pro Se. Yvonne Bulluck Ricci, Assistant Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Junior Artis appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action without prejudice for failure to exhaust his administrative remedies.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Artis’ informal brief does not challenge the basis for the district

court’s disposition, Artis has forfeited appellate review of the court’s order. See Williams

v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2